
	
		III
		109th CONGRESS
		2d Session
		S. RES. 565
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2006
			Mr. Frist (for himself,
			 Mr. Reid, Mr.
			 Kyl, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Allen, Mr. Baucus,
			 Mr. Bayh, Mr.
			 Bennett, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brownback,
			 Mr. Bunning, Mr. Burns, Mr.
			 Burr, Mr. Byrd,
			 Ms. Cantwell, Mr. Carper, Mr.
			 Chafee, Mr. Chambliss,
			 Mrs. Clinton, Mr. Coburn, Mr.
			 Cochran, Mr. Coleman,
			 Ms. Collins, Mr. Conrad, Mr.
			 Cornyn, Mr. Craig,
			 Mr. Crapo, Mr.
			 Dayton, Mr. DeMint,
			 Mr. DeWine, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Jeffords, Mr. Johnson, Mr.
			 Kennedy, Mr. Kerry,
			 Mr. Kohl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mr.
			 McConnell, Mr. Menendez,
			 Ms. Mikulski, Ms. Murkowski, Mrs.
			 Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Santorum, Mr.
			 Sarbanes, Mr. Schumer,
			 Mr. Sessions, Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Talent, Mr.
			 Thomas, Mr. Thune,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate upon the
		  five-year anniversary of the terrorist attacks against the United States on
		  September 11, 2001.
	
	
		Whereas on September 11, 2001, terrorists hijacked four
			 civilian aircraft; crashed two of them into the towers of the World Trade
			 Center in New York City; and crashed the third into the Pentagon outside
			 Washington, D.C.;
		Whereas the fourth hijacked plane, United Airlines Flight
			 93, crashed in Somerset County, Pennsylvania, near the town of Shanksville,
			 after the passengers and crew of that flight struggled with the
			 terrorist-hijackers to take back control of the plane, ultimately preventing
			 the flight from reaching its likely destination in Washington, D.C.;
		Whereas the heroic actions of the rescue workers,
			 volunteers, federal, state, and local officials who responded to the attacks
			 with courage, determination, and skill is to be commended;
		Whereas thousands of innocent Americans, and civilians
			 from many other countries, were killed and injured as a result of these
			 attacks;
		Whereas Congress declared, in the aftermath of the
			 attacks, September 12, 2001, to be a National Day of Unity and Mourning;
			 and
		Whereas there has not been a terrorist attack on the
			 United States homeland since the terrorist attacks five years ago; but al Qaeda
			 has perpetrated terrorist attacks throughout the world against U.S. persons,
			 facilities, and interests, as well as U.S. allies during that time: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 life of each individual who died as a result of the attacks of September 11,
			 2001;
			(2)extends its
			 deepest condolences to the victims of these attacks, as well as to their
			 families, friends, and loved ones;
			(3)once again
			 condemns in the strongest possible terms the attacks, the terrorists who
			 perpetrated them, and their sponsors;
			(4)commits to
			 support the necessary steps to interdict and defeat terrorists who plot to do
			 harm to the American people;
			(5)recommits itself
			 and the Nation to bringing to justice the perpetrators of the attacks, along
			 with their sponsors;
			(6)honors and
			 expresses its gratitude to members of its Armed Forces, law enforcement
			 personnel, first responders, members of the intelligence community, and others
			 who have bravely and faithfully participated in the War on Terrorism since
			 September 11, 2001;
			(7)declares
			 September 11, 2006, to be a National Day of Remembrance, in commemoration of
			 the terrorist attacks against the United States on September 11, 2001;
			 and
			(8)declares that
			 when the Senate adjourns today, it stand adjourned as a further mark of respect
			 to each individual who died as a result of the attacks of September 11,
			 2001.
			
